Order of the County Court of Nassau county, as resettled, denying motion to open default, reversed upon the facts, without costs, and motion granted, without costs. The papers show that the title to the ease was so misspelled that it was not recognized by appellant’s attorney as the title of the case at bar. Prompt inquiry was made of the clerk of the court as to the condition of the case on the calendar, and motion to open the default was promptly made. The neglect, if any, was, under the circumstances, excusable. Lazansky, P. J., Young, Hagarty, Seéger and Carswell, JJ., concur.